DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4-5, 7, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14,15, 18 and 19 of Patent No. US 11,377,782.
Below is the table of comparison between claims in cases involved in this double patenting rejection.
Differences are underlined. 


Subject Application Claim Text 
Application # 17/841,421 (hereafter ‘421)
Conflicting Patent Claim Text
US Patent # 11,377,782 (hereafter ‘782)
1. A laundry treating apparatus comprising: a cabinet; a laundry receiving space provided in the cabinet and providing a predetermined space for accommodate laundry; a laundry introduction opening provided in a front surface of the cabinet and communicating with the laundry receiving space; a door coupled to the cabinet and configured to open and close the laundry receiving space; a supply unit configured to supply at least one of air or water to the laundry receiving space; and a presser configured to form creases of pants or unfold wrinkles of pants, the presser including: a housing provided on the laundry receiving space; a housing chamber provided in the housing and providing a space in which pants are secured thereto; a housing door rotatably coupled to the housing and configured to open and close the housing chamber; and a housing guide configured to withdraw the housing from the laundry receiving space through the laundry introduction opening.
1. A laundry treatment apparatus comprising: a cabinet; a laundry receiving space defined in the cabinet and providing a predetermined space for accommodating laundry; a laundry introduction opening included in a front surface of the cabinet and formed in communication with the laundry receiving space; a supply unit configured to supply at least one of air and vapors to the laundry receiving space; a laundry support unit provided in the cabinet and configured to have a hanger hung thereon; a door configured to open and close the laundry introduction opening, the door including a door body rotatably coupled to the cabinet and a body through hole penetrating the door body; a window provided in the body through hole in the door body of the door and made of a transparent material; a knock sensing unit configured to sense a sound or vibration generated by a knock on the window or the door body; a lamp configured to emit light in the laundry receiving space when the knock sensing unit senses the sound or vibration generated by the knock; and a state sensing unit configured to determine a state of the laundry receiving space, wherein when the laundry introduction opening is closed by the door and when the knock sensing unit senses the sound or vibration, the lamp emits different light based on the state determined by the state sensing unit.
14. The laundry treatment apparatus of claim 1, further comprising: a housing configured to be withdrawable from the laundry receiving space via the laundry introduction opening when the door opens the laundry introduction opening; a housing chamber provided in the housing and providing a predetermined space for accommodating the laundry; a housing opening in communication with the housing chamber via the housing; a housing door rotatably coupled to the housing and configured to open and close the housing opening; a pants-supporting part disposed in the housing chamber or the housing door and configured to have pants secured thereto; and a pants-pressing part disposed in the other one of the housing chamber and the housing door and configured to press the pants towards the pants-supporting part when the housing door closes the housing opening.

4. The laundry treating apparatus of claim 1, wherein the presser further includes: a pants-supporting part provided in any one of the housing and the housing door to secure pants thereto; a pants-pressing part provided in the other of the housing and the housing door.
14. “a pants-supporting part disposed in the housing chamber or the housing door and configured to have pants secured thereto; and a pants-pressing part disposed in the other one of the housing chamber and the housing door and configured to press the pants towards the pants-supporting part when the housing door closes the housing opening”
5. The laundry treating apparatus of claim 4, wherein the pants-supporting part includes: a laundry securing portion provided in the housing chamber and configured to detachably secure pants thereto; and a support body provided in the housing chamber and configured to support one surface of pants that is secured to the laundry securing portion.
15. The laundry treatment apparatus of claim 14, wherein the pants-supporting part comprises: a laundry securing part disposed in the housing chamber and configured to detachably secure one end of the pants; and a support body disposed in the housing chamber and configured to support one surface of the pants fixed to the laundry securing part, and wherein the pants-pressing part comprises a pressing body disposed in the housing door and configured to press the pants towards the support body when the housing door closes the housing opening.
7. The laundry treating apparatus of claim 6, wherein presser further includes an avoiding groove recessed formed in at least one of the support body and the pressing body and provided along a height direction of the door.
18. The laundry treatment apparatus of claim 15, further comprising: an avoiding groove provided in the support body or the pressing body and providing a predetermined space for accommodating a sewing line formed in the pants.
10. The laundry treating apparatus of claim 9, wherein the hinge includes: a hinge body connecting the housing and the housing door; a first shaft rotatably coupling one end of the hinge body to the housing; and a second shaft rotatably coupling the other end of the hinge body to the housing door.
19. The laundry treatment apparatus of claim 14, further comprising: wherein the hinge comprises: a hinge body including a bar shape; a first shaft provided to connect one end of the hinge body to the housing; and a second shaft provided to connect another end of the hinge body to the housing door.


	Regarding claim 1, all limitations of the subject application '421 are included in claims 1 and 14 of the stated patent ‘782.

Regarding claim 5, all limitations of the subject application '421 are included in claim 1 and 15 of the stated patent ‘782.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkley et al. (Patent No.: US 3,739,496) in view of Park et al. (Pub. No.: US 2016/0208429 A1)

Regarding claim 1, Buckley teaches a laundry treatment apparatus (FIG. 1-5, finisher 10) comprising: 
a cabinet (FIG. 1, 12 and column 1 line 1, “a cabinet 12”) ; 
a laundry receiving space defined in the cabinet and providing a predetermined space for accommodating laundry (FIG. 1-3, space between side wall 14, rear wall 16 and doors 22 where garments are hung); 
a laundry introduction opening (FIG. 1, 76) provided in a front surface of the cabinet and communicating with the laundry receiving space (column 5 line 5, “opening either door with the use of a handle 76 provided thereon”); 
a door (FIG. 1-3, 22) coupled to the cabinet and configured to open and close the laundry receiving space (FIG. 1, 24, and column 1, lines 1, “Doors 22 are hinged along side hinges 24 to the front wall 21 and cooperate when closed to define an enclosure within the cabinet”); 
a supply unit configured to supply at least one of air and water to the laundry receiving space (column 10, lines 10, “The steam entering the cabinet from the lower part is circulated upwardly along the side edges of the garment and then downwardly between adjacent garments”).

Burkley further teaches wrinkle removal (column 5, lines 26-30) but does not disclose a presser configured to form creases of pants or unfold wrinkles of pants, the presser including: a housing provided on the laundry receiving space ; a housing chamber provided in the housing and providing a space in which pants are secured thereto; a housing door rotatably coupled to the housing and configured to open and close the housing chamber; and a housing guide configured to withdraw the housing from the laundry receiving space through the laundry introduction opening.

Park teaches a presser configured to form creases of pants or unfold wrinkles of pants (paragraph [0082], “a press plate 140 configured to be brought into tight contact with the base plate 110 for pressing the trousers 105”), the presser including: 
a housing provided on the laundry receiving space (FIG. 1, FIG. 5, The wrinkle removal module 100); 
a housing chamber provided in the housing and providing a space in which pants are secured thereto (FIG.1, FIG. 5, space to accommodate trousers between plate 110 and 140); 
a housing door rotatably coupled to the housing  and configured to open and close the housing chamber(FIG. 5 170 with hinge 152 and 154 is rotatable); and 
a housing guide configured to withdraw the housing from the laundry receiving space through the laundry introduction opening (paragraph [0082], “a press plate 140 configured to be brought into tight contact with the base plate 110 for pressing the trousers 105”).

Regarding claim 2, Buckley as modified above further teaches the housing guide extends in a front- rear direction (Park, FIG. 6, latch 160).

Regarding claim 3, Buckley as modified above further teaches the housing guide includes: a fixed frame fixed to the laundry receiving space (Park, FIG. 1, base plate 110); and a withdrawable frame (Park, FIG. 1, press plate 140) including one end withdrawable from the fixed frame and the other end fixed to the housing (Park, FIG. 1).

Regarding claim 4, Buckley as modified above further teaches the presser further includes: a pants-supporting part provided in any one of the housing and the housing door to secure pants thereto (FIG. 1 and 5, paragraph [0082], “a base plate 110 installed at the inside of the door 20 for supporting clothes (e.g., trousers), 105”); a pants-pressing part provided in the other of the housing and the housing door (paragraph [0082], “a press plate 140 configured to be brought into tight contact with the base plate 110 for pressing the trousers 105”).

Regarding claim 5, Buckley as modified above further teaches the pants-supporting part includes: a laundry securing portion (Park, FIG. 1, base plate 110) provided in the housing chamber and configured to detachably secure pants thereto (Park, FIG. 1 and paragraph [0086] The base plate 110 is installed at the door 20.  The base plate 110 may be installed at the door panel 22 or the door liner 80); and a support body provided in the housing chamber and configured to support one surface of pants that is secured to the laundry securing portion (paragraph [0082], “a press plate 140 configured to be brought into tight contact with the base plate 110 for pressing the trousers 105”).

Regarding claim 6, Buckley as modified above further teaches the pants-pressing part includes: a pressing body fixed to the housing door (FIG. 1, a press plate 140); and a secure part receiving groove configured to receive the laundry securing portion when the housing door closes the housing chamber (Park, FIG. 1 and 5 and paragraphs [0082]-[0084]).

Regarding claim 7, Buckley as modified above further teaches presser further includes an avoiding groove recessed formed in at least one of the support body and the pressing body and provided along a height direction of the door (Park, paragraph [0092], “A groove is formed in the portion of the base plate 110 at which a sewn part 106 of the trousers is located.  Interference between the base plate 110 and the sewn part 106 of the trousers is avoided”).

Regarding claim 8, Buckley as modified above further teaches the laundry securing portion is further recessed formed than the avoiding groove (Park, FIG. 1 and 5 and paragraphs [0092]-[0094]).

Regarding claim 9, Buckley as modified above further teaches the presser further includes a hinge (FIG. 1 hinge 24) that rotates the housing door toward the laundry introduction opening, when the housing door opens the housing chamber  (column 1, lines 1, “Doors 22 are hinged along side hinges 24 to the front wall 21 and cooperate when closed to define an enclosure within the cabinet”).

Regarding claim 10, Buckley as modified above further teaches the hinge includes: a hinge body connecting the housing and the housing door (FIG. 1, 24 and claim 12); a first shaft rotatably coupling one end of the hinge body to the housing; and a second shaft rotatably coupling the other end of the hinge body to the housing door (These limitation is common to any hinge arrangement).

Regarding claim 11, Burkley as modified above further teaches the presser further includes a housing inlet hole formed penetrated on the housing (Park, FIG. 1, 145 and paragraph [0117], “The press plate 140 is provided with an opening 145”) to communicate the laundry receiving space and the housing chamber (Park, FIG. 1 and 5).

Regarding claim 12, Burkley as modified above further teaches the housing inlet hole is formed on at least one of an upper surface of the housing and a rear surface of the housing (Park, FIG. 1, 145 has upper surface, and rear side surface facing in chamber 12 side).

Regarding claim 13, Burkley as modified above further teaches the presser further includes a pants-supporting part provided in the housing chamber and spaced apart from the upper surface of the housing (Park, FIG. 1 and 5, paragraph [0082], “a base plate 110 installed at the inside of the door 20 for supporting clothes (e.g., trousers), 105”).

Regarding claim 14, Burkley as modified above further teaches the housing is withdrawable coupled to any one surface of the inner side surfaces of the cabinet (Park, FIG. 1, 110 is withdrawable coupled to the inner side of door panel 22).

Regarding claim 15, Burkley as modified above further teaches the housing chamber faces the door when the housing is withdraw from the laundry receiving space through the laundry introduction opening (Park, FIG. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/
Examiner, Art Unit 2844             
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831